By the Court, Mitchell, Ch. J. Reeve, J. and Edmond, J.
dissenting.
It is a principle of the common law, that a man cannot collaterally impeach, or call in question, a judgment of a court of law, or decree in equity, to which he is a party. It can only be done directly, by writ of error, petition for a new trial, or bill in chancery.
In this case, the plaintiff complains that the defendant obtained a decree in his favour, against the plaintiff, which is still in force, by false and forged evidence. This collaterally impeaches such decree, by not only showing it to be wrongfully obtained, but to be wrong in itself: o,f course, Such action cannot be sustained.
Judgment reversed.